MacIntyre, J.
The motion for new trial in this case contains only the grounds that the verdict was contrary to the evidence and decidedly against the weight of the evidence; but the record discloses that the evidence for the State, if believed, was sufficient to support the verdict. The jury being the judges of the weight of the evidence, this court can not disturb the judgment refusing a) new trial. Puckett v. State, 159 Ga. 230 (125 S. E. 208).

Judgment affirmed.


Broyles, O. J., and Guerry, J., concur.

J. L. Wallace, for plaintiff in error.
Lamar Camp, solicitor, Tom Willingham, contra.